         Case 1:20-cr-00292-PKC Document 51
                                         50 Filed 11/16/20 Page 1 of 1




      LAW OFFICE OF KENNETH J. MONTGOMERY
                        P.L.L.C.
                198 ROGERS AVENUE
            BROOKLYN, NEW YORK 11225
          PH (718) 403-9261 FAX (347) 402-7103
              ken@kjmontgomerylaw.com
                                                                  Application GRANTED.
N​OVEMBER​ 16, 2020
                                                                  SO ORDERED.
BY ECF
                                                                  11/16/2020
The Honorable P. Kevin Castel (PKC)
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: United States v. Matthew Rivera​, ​20 Cr. 292​ (PKC)

Dear Judge Castel:

               This letter is to request permission to have my co -counsel Michael Bachrach
appear on my behalf for my client Mr. Rivera for the status conference scheduled on November
19th this week. I was recently assigned a new federal death penalty matter (The United States v.
Ishmael Petty) in the district of Colorado and I have to be in Florence ADX this week to visit
with Mr. Petty.

              Thank you for the Court’s time and consideration.

                                                           Respectfully,
                                                           Kenneth J. Montgomery
                                                           s/
                                                           Kenneth J. Montgomery
